Appeal Reinstated; Order filed October 4, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00475-CV
                                   ____________

                    IN THE INTEREST OF L.E.B, A CHILD




                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                      Trial Court Cause No. 10FD0110

                                     ORDER

      This is an appeal from a judgment signed March 29, 2018. The trial court has
signed an order in accordance with Texas Rule of Civil Procedure 306a finding
appellant first received actual notice of the final judgment on June 21, 2018. The
notice of appeal was therefore due July 23, 2018. See Tex. R. App. P. 26.1. Appellant
timely filed the notice of appeal on June 11, 2018.

      The appeal is ordered reinstated. The reporter’s record is due on or before
November 5, 2018.

                                       PER CURIAM